DETAILED ACTION
The Amendment filed on April 29th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Steven Beigelmacher on August 04th, 2022. During the telephone conference, Mr. Beigelmacher has agreed and authorized the Examiner to amend claims 1, 11, 16 & 19 and to cancel claim 2.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 11, 16 & 19 and canceling claim 2 as following:
Claim 1: (Currently Amended) A computer-implemented method of authorizing a user to access a network-accessible service, the method comprising:
receiving a request from a user to access a network-accessible service, the request including a user identifier and a password, the user associated with a user profile of the network-accessible service, wherein the user profile of the network-accessible service comprises a subscriber identifier for a mobile telecommunication subscription, wherein the mobile telecommunication subscription is associated with the user and distinct from the network-accessible service;
obtaining, from a mobile communication device associated with the user, a hardware identifier;
transmitting, to a telecommunication network, a query of routing information associated with the subscriber identifier;
receiving, from the telecommunication network, a query response that comprises a network-derived hardware identifier associated by the telecommunication network with the subscriber identifier;
comparing the device-obtained hardware identifier and the network-derived hardware identifier; and
generating, based on the comparison and on whether the user identifier and the password match an identifier and a password associated with the user profile, an authorization indication in response to the user request, based on which the network-accessible service can approve or deny the user request.

Claim 2: (Canceled)

Claim 11: (Currently Amended) A computer-implemented method of authorizing a user to access a network-accessible service, the method comprising:
receiving a request from a user to access a network-accessible service, the request including a user identifier and a password, the user associated with a user profile of the network-accessible service, wherein the user profile of the network-accessible service comprises a subscriber identifier for a mobile telecommunication subscription, wherein the mobile telecommunication subscription is associated with the user and distinct from the network-accessible service;
obtaining, from a mobile communication device associated with the user, a hardware identifier;
transmitting, to a telecommunication network, a query of subscriber information associated with the hardware identifier;
receiving, from the telecommunication network, a query response that comprises a network-derived subscriber identifier associated by the telecommunication network with the hardware identifier;
comparing the subscriber identifier associated with the user profile and the network-derived subscriber identifier; and
generating, based on the comparison and on whether the user identifier and the password match an identifier and a password associated with the user profile, an authorization indication in response to the user request, based on which the network-accessible service can approve or deny the user request.

Claim 16: (Currently Amended) A computer-implemented method of generating an association between subscriber information and a user account, the method comprising:
receiving a request from a user to associate authentication information with a user account for a network-accessible service, the request including a user identifier and a password;
obtaining, from a mobile communication device associated with the user, a hardware identifier;
receiving a subscriber identifier for a mobile telecommunication subscription associated with the user, wherein the mobile telecommunication subscription is distinct from the network-accessible service;
transmitting, to a telecommunication network, a query of routing information associated with the subscriber identifier;
receiving, from the telecommunication network, a query response that comprises a network-derived hardware identifier associated by the telecommunication network with the subscriber identifier;
comparing the device-obtained hardware identifier and the network-derived hardware identifier; and
associating, based on the comparison and on whether the user identifier and the password match an identifier and a password associated with the user account, the subscriber identifier with the user account.

Claim 19: (Currently Amended) A computer-implemented method for authorizing a user to access a network accessible service, the method comprising:
receiving a request from a user to register with a network-accessible service;
obtaining, from a mobile communication device associated with the user, a first hardware identifier;
transmitting, to a telecommunication network, a first query of subscriber information associated with the first hardware identifier;
receiving, from the telecommunication network, a first query response that comprises a first network-derived subscriber identifier associated by the telecommunication network with the hardware identifier;
generating a user profile for the network-accessible service associated with the user; the user profile comprising the first network-derived subscriber identifier;
receiving a request from the user to access the network-accessible service, the request including a user identifier and a password;
obtaining, from a mobile communication device used in the received access request, a second hardware identifier;
transmitting, to the telecommunication network, a second query of subscriber information associated with the second hardware identifier;
receiving, from the telecommunication network, a second query response that comprises a second network-derived subscriber identifier associated by the telecommunication network with the hardware identifier;
comparing the user profile subscriber identifier to the second network-derived subscriber identifier; and
generating, based on the comparison and on whether the user identifier and the password match an identifier and a password associated with the user profile, an authorization indication in response to the user access request, based on which the network-accessible service can approve or deny the user request.

Examiner’s Statement of reason for Allowance
Claim 2 was canceled. Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed methods for verifying subscriber information for device-based authentication. The closest prior arts, as previously recited, Bleckert (U.S. Pub. Number 2007/0032232) and Khalid (U.S. Pub. Number 2015/0089621) are also generally direct to various aspects for performing a permission status check on a mobile equipment and secure login for subscriber devices. However, none of Bleckert and Khalid teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 11, 16 and 19. For example, none of the cited prior arts teaches or suggests the elements of “receiving a request from a user to access a network-accessible service, the request including a user identifier and a password, the user associated with a user profile of the network-accessible service, wherein the user profile of the network-accessible service comprises a subscriber identifier for a mobile telecommunication subscription, wherein the mobile telecommunication subscription is associated with the user and distinct from the network-accessible service; obtaining, from a mobile communication device associated with the user, a hardware identifier; transmitting, to a telecommunication network, a query of routing information associated with the subscriber identifier; receiving, from the telecommunication network, a query response that comprises a network-derived hardware identifier associated by the telecommunication network with the subscriber identifier; comparing the device-obtained hardware identifier and the network-derived hardware identifier; and generating, based on the comparison and on whether the user identifier and the password match an identifier and a password associated with the user profile, an authorization indication in response to the user request, based on which the network-accessible service can approve or deny the user request.” Therefore, the claims are allowable over the cited prior arts.
Claims 3-10, 12-15, 17-18 & 20 are allowed because of their dependence from independent claims 1, 11, 16 & 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436